No. 80-314
                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1981


THE STATE OF MONTANA,
                         Plaintiff and Respondent,
        vs    .
CURTIS CARDWELL,
                         Defendant and Appellant.


Appeal from:      District Court of the Eighteenth Judicial District,
                  In and for the County of Gallatin.
                  Hon. W. W. Lessley, Judge presiding.
Counsel of Record:
      For Appellant:
          A. Michael Salvagni argued, Bozeman, Montana
      For Respondent:
          Hon. Mike Greely, Attorney General, Helena, Montana
          Chris Tweeten appeared, Assistant Attorney General,
           Helena, Montana
          Donald White, County Attorney, Bozeman, Montana
          Michael Lilly argued, Deputy County Attorney, Bozeman,
           Montana


                                 Submitted:   February 17, 1981
                                  Decided:    MAR 2 4 1981
Filed: MljR   24.1!?8f


                         v           I      Clerk
Mr. J u s t i c e J o h n Conway H a r r i s o n d e l i v e r e d               t h e Opinion of
the Court.
           C a r d w e l l a p p e a l s h i s c o n v i c t i o n by a G a l l a t i n County

j u r y o f t a m p e r i n g w i t h a w i t n e s s and misdemeanor a s s a u l t .
                                                                    ,
            I n S t a t e v. C a r d w e l l ( 1 9 8 0 ) , - Mont. - 609 P.2d
1230,      37    St.Rep.         750,        we     reversed        the    defendant's             first
c o n v i c t i o n s on c h a r g e s o f a i d i n g and a b e t t i n g a n o t h e r i n t h e

commission o f           the offense of                  t a m p e r i n g w i t h w i t n e s s e s and
aggravated         assault.             In    doing        so,    we      ruled       that    section

46-11-403,            MCA,      allowing            the      amendment           of    a     criminal
information without                leave           of   court,      was u n c o n s t i t u t i o n a l .
           Af t e r    t h e o p i n i o n was e n t e r e d ,         Cardwell            asked    this
C o u r t f o r a n o r d e r d i s c h a r g i n g him from t h e s t a t e p r i s o n .
W o r d e r e d him r e l e a s e d
 e                                            and bound o v e r t o G a l l a t i n C o u n t y

authorities           for       rearraignment               on t h e o r i g i n a l         charges.

Defendant         moved      the     District            Court      for     dismissal          on    the
g r o u n d s o f d o u b l e j e o p a r d y and s p e e d y t r i a l v i o l a t i o n s .        The
m o t i o n was d e n i e d .
           The c a u s e went t o t r i a l on J u n e 1 0 , 1980.                           The j u r y

r e t u r n e d a v e r d i c t o f g u i l t y on t h e l e s s e r i n c l u d e d o f f e n s e s

of    misdemeanor            assault          and       tampering         with    a    witness,         a
felony.         This appeal follows.
           The u n d e r l y i n g f a c t s o f t h i s c a s e h a v e no b e a r i n g on

t h e i s s u e s i n v o l v e d i n t h e a p p e a l and w i l l n o t be r e c i t e d .
They     can     be     found      in        our    first        Cardwell        opinion,          cited
above.
           Defendant o f f e r s t h r e e i s s u e s f o r our review:
            1.    Did t h e s e c o n d t r i a l v i o l a t e d e f e n d a n t ' s r i g h t t o
be p r o t e c t e d a g a i n s t d o u b l e j e o p a r d y       a s g u a r a n t e e d by t h e
U n i t e d S t a t e s C o n s t i t u t i o n and t h e Montana C o n s t i t u t i o n ?
           2.      Did t h e a c t i o n o f t h i s C o u r t and t h e s u b s e q u e n t
d e t e n t i o n and t r i a l v i o l a t e d e f e n d a n t ' s r i g h t s u n d e r t h e d u e

process           c l a u s e s of    t h e U n i t e d S t a t e s C o n s t i t u t i o n and t h e

Montana C o n s t i t u t i o n ?

             3.      Was d e f e n d a n t ' s r i g h t t o a s p e e d y t r i a l d e n i e d ?



                                          Double Jeopardy

             This       Court's         remand        order            in     State        v.     Cardwell,

supra,       provided:               "The    cause          is r e v e r s e d       and        t h e amended

i n f o r m a t i o n a g a i n s t t h e d e f e n d a n t is o r d e r e d d i s m i s s e d . "

             Cardwell m a i n t a i n s t h a t h i s second t r i a l v i o l a t e d h i s

constitutional               rights       against          double           jeopardy.             Benton     v.

Maryland           (1969),        395 U.S. 784,      89 S . C t .         2056,        23 L. Ed. 2d
707.      See a l s o A r t .         11, S e c t i o n 2 5 ,      1 9 7 2 Mont. C o n s t .

             D e f e n d a n t c i t e s numerous d e c i s i o n s b y t h i s C o u r t f o r

the proposition                 that     double        jeopardy             e x i s t s whenever          this

C o u r t f a i l s t o o r d e r a new t r i a l .                S t a t e v . Hodgson ( 1 9 7 9 ) ,

         Mont.               ,    603 P.2d 246,      36 S t . R e p .         2121;      S t a t e v.

Holliday (1979),                         Mont    .            ,   598 P.2d 1 1 3 2 , 36 S t . R e p .

1535;     S t a t e ex r e l .         Nelson        v.     Ellsworth              ( 1 9 6 2 ) , 1 4 1 Mont.
78,    375 P.2d 316.       W do n o t a g r e e t h a t s u c h a r u l e c a n be
                                      e

found i n t h e s e d e c i s i o n s .

             In Ellsworth,              supra,        t h i s Court explained                      that    the

r u l e o f l a w was c l e a r :            "   ...         a r e v e r s a l o f a judgment o f

conviction            upon       appeal      and      a     retrial          does        not     constitute

double jeopardy."                    1 4 1 Mont.      a t 81.
             The r u l e i n E l l s w o r t h was b a s e d on t h e c a s e o f S t a t e

v.     Aus        (1937),        105 Mont. 82,         69 P.2d 584.       Cardwell

underscores               the        language         of      Aus           for     the        purpose      of

emphasizing              several        points:               ( 1 ) when            a     new     trial      is

g r a n t e d , t h e d e f e n d a n t is n o t p l a c e d i n d o u b l e j e o p a r d y b u t
m e r e l y s u b j e c t e d t o t h e same j e o p a r d y h e was i n d u r i n g t h e

first trial;               ( 2 ) t h e d e f e n d a n t may n o t be t r i e d a g a i n f o r

t h e same o f f e n s e e x c e p t i n t h e c a s e w h e r e a new t r i a l                   is
granted or ordered;                   and   ( 3 ) a person convicted of                  a crime
w a i v e s h i s c o n s t i t u t i o n a l p r o t e c t i o n a g a i n s t b e i n g twice i n
j e o p a r d y where a t h i s r e q u e s t t h e v e r d i c t a g a i n s t him i s s e t
a s i d e and a new t r i a l g r a n t e d .
            Defendant            Cardwell      admits      that        if   this     Court       had

o r d e r e d o r g r a n t e d a new t r i a l , a s i n Aus and i t s p r o g e n y ,
h e would n o t h a v e b e e n a b l e t o c l a i m t h a t h e was p l a c e d i n
double       jeopardy          by    the    second     trial.          Cardwell       concludes

that     the     salient          d i s t i n c t i o n between       the   precedent        cases
cited      and h i s c a s e         is t h e a b s e n c e o f an e x p r e s s o r d e r of
t h i s C o u r t d i r e c t i n g t h e new p r o c e e d i n g .
            The i s s u e b e f o r e u s i s more p r o p e r l y framed i n t e r m s

o f w h e t h e r t h e f a i l u r e t o s p e c i f i c a l l y and e x p r e s s l y o r d e r a
new t r i a l n e c e s s a r i l y p r e c l u d e s f u r t h e r a c t i o n .     I t is our

o p i n i o n t h a t it does n o t .
            Cardwell c o r r e c t l y r e c i t e s t h e c a s e law a p p l i c a b l e t o

f o r m e r j e o p a r d y p r o t e c t i o n s a s t h e y h a v e b e e n i n t e r p r e t e d by
t h i s C o u r t i n t h e Aus l i n e o f c a s e s .            W a r e not persuaded
                                                                    e
by d e f e n d a n t ' s     logic,     however,       t h a t t h e remand o r d e r m u s t
o r d e r a new t r i a l f o r one t o o c c u r .               Our remand o r d e r s do
not    exist       in      the      abstract,     independent of             the     supporting

opinion.         I n t h e body o f t h e C a r d w e l l o p i n i o n , we w r o t e :
           " S e c t i o n 46-11-403(1) b e i n g u n c o n s t i t u t i o n a l ,
           t h e amended i n f o r m a t i o n s h o u l d h a v e b e e n
           d i s m i s s e d by t h e D i s t r i c t C o u r t on t h e
           o r i g i n a l m o t i o n by C a r d w e l l , and h e s h o u l d
           n o t h a v e p r o c e e d e d t o t r i a l on t h e c h a r g e s i n
           t h e amended i n f o r m a t i o n .        Since the D i s t r i c t
           Court           failed        to    dismiss        the      amended
           i n f o r m a t i o n , we m u s t d o s o now.       However,
           ------- g -----------------------------
           orderin               t h e d i s m i s s a l o f t h e amended
           i n f o r m a t i o n , we d o n o t mean t o p r e c l u d e - e    -
                                                                               th
            It    is u n r e a s o n a b l e t o u r g e t h i s C o u r t t o d i s r e g a r d

i t s own l a n g u a g e .         Clearly,        i t was o u r      intention t o leave
t h e d o o r open t o r e t r i a l .          Any a m b i g u i t y c r e a t e d b e c a u s e o f
the     wording         of    the         remittitur        order       is   eliminated           by
r e f e r r i n g t o t h e above l a n g u a g e .             W conclude,
                                                                 e                   therefore,
t h a t a new t r i a l was i n d e e d g r a n t e d by t h e o r i g i n a l o p i n i o n ,
and w e a r e c o m p e l l e d by t h e p r e c e d e n t c i t e d by d e f e n d a n t t o
hold t h a t h i s former jeopardy                     r i g h t s w e r e n o t v i o l a t e d by
h i s second t r i a l .


                                            Due P r o c e s s

            On A p r i l 23, 1 9 8 0 , C a r d w e l l p e t i t i o n e d t h i s C o u r t f o r
an    order      discharging              him   from c u s t o d y     i n compliance w i t h

s e c t i o n 46-20-707,           MCA.

            In    a     May     1,    1980,       order         this    Court       discharged
Cardwell         from     the       state       prison     and    directed          that    he    be
returned         to     Gallatin           County       for      rearraignment             on    the

o r i g i n a l charges.           C a r d w e l l now o b j e c t s on t h e g r o u n d t h a t

he    was    denied        due      process       of     law,    citing       the    Fifth       and
F o u r t e e n t h Amendments t o t h e U n i t e d S t a t e s C o n s t i t u t i o n and

A r t i c l e 11, S e c t i o n 1 7 , o f t h e 1 9 7 2 Montana C o n s t i t u t i o n .
            Cardwell m a i n t a i n s t h a t t h i s Court d i d n o t have t h e
authority          to    order        him       rearraigned          under     the     original
c h a r g e s i n t h e a b s e n c e o f a new t r i a l o r d e r i n t h e o r i g i n a l
opinion of t h i s Court. A s with d e f e n d a n t ' s double jeopardy
argument,        h i s i n i t i a l p r e m i s e t h a t w e d i d n o t g r a n t a new
t r i a l is e r r o n e o u s .     Only i f w e were p e r s u a d e d of t h a t f a c t
would       Cardwell's             due     process       c l a i m s have      any p o s s i b l e
validity.          W a r e n o t so persuaded.
                    e

            The s t a t u t e we a r e c h a r g e d w i t h d i s r e g a r d i n g , s e c t i o n

46-20-707,         MCA,        provides t h a t ,       " [ i ] f a judgment a g a i n s t t h e

defendant          is     reversed        w i t h o u t o r d e r i n g a new t r i a l , "       this

Court      must     direct         that      the    defendant          be     discharged          from

custody.         T h i s argument a g a i n u r g e s t h i s C o u r t t o d i s r e g a r d

t h e l a n g u a g e of t h e o r i g i n a l o p i n i o n s t a t i n g u n q u e s t i o n a b l y

that     the     r e v e r s a l of    t h e D i s t r i c t C o u r t ' s judgment         on t h e

amended i n f o r m a t i o n d i d n o t p r e c l u d e t h e r e f i l i n g o f c h a r g e s

against t h i s defendant.                   I n l i g h t of        t h e f a c t t h a t we d i d

indeed       grant         a     new   trial,           our     action       was     beyond       the

p a r a m e t e r s o f s e c t i o n 46-20-707,          MCA,     and t h i s C o u r t was n o t

bound by i t s p r o v i s i o n s .

            Cardwell f u r t h e r argues t h a t t h e o r i g i n a l information

had    no      effect          since    it    became          functus officio             upon     the

f i l i n g of     t h e amended          information.              42 C.J.S.        Indictments

and I n f o r m a t i o n s B 238 a t 1 2 4 8 .           T h e r e f o r e , when t h e amended

i n f o r m a t i o n was       dismissed,         there      was      no    information          then

e x i s t i n g and C a r d w e l l was i l l e g a l l y d e t a i n e d . T h i s C o u r t i s

of     the       opinion           that      the        defendant           has     incorrectly

interpreted             the      operation         of     the     doctrine          and    that     he

misconstrues t h e e f f e c t of t h i s C o u r t ' s o r d e r d i s m i s s i n g t h e

amended i n f o r m a t i o n .

            Although t h e q u e s t i o n is one of f i r s t impression f o r

t h i s Court,          it is our o p i n i o n t h a t t h e o r i g i n a l p l e a d i n g s

would become f u n c t u s o f f i c i o o n l y i f t h e amended i n f o r m a t i o n

were v a l i d .         This Court held i n t h e f i r s t Cardwell opinion

that      the      amended            pleading          was      not        valid     under       the

Constitution.              As a result,            t h e i n v a l i d amendment c o u l d n o t

render       the     original          information              f u n c t - o -i c -.
                                                                          u s -f f -i o          This
r u l i n g a d o p t s t h e p o s i t i o n e n u n c i a t e d i n S t a t e v.         Thompson
(Mo.     1 9 6 5 ) , 392 S.W.2d 617,      t h a t where a n u n a u t h o r i z e d o r
otherwise          improper          amended         information                is    quashed     or
dismissed,         f u r t h e r p r o c e e d i n g s may be had o n t h e o r i g i n a l

information.
           T h i s C o u r t ' s o r d e r d i s m i s s i n g t h e amended i n f o r m a t i o n
s i m p l y wiped       the     s l a t e clean       i n D i s t r i c t C o u r t from t h a t
point      in     time     at     which       we    determined            that       the     State's
amended i n f o r m a t i o n had n o t b e e n p r o p e r l y f i l e d .             The o r d e r

had no e f f e c t on t h e p r o c e e d i n g s t h a t o c c u r r e d p r i o r t o t h a t

time,     including the f i l i n g of the o r i g i n a l information.                           As

a   result,        this     Court       properly        ordered           that       defendant    be
bound o v e r t o t h e D i s t r i c t C o u r t t o p r o c e e d from t h a t p o i n t .


                                         Speedy T r i a l
           Cardwell           cites      our       decision          in    S t a t e v.      Harvey

(19791,                 Mont.             ,   603 P.2d 661,       36    St.Rep.       2035,
a r g u i n g t h a t when t h i s C o u r t c o n s i d e r s t h e f a c t o r s r e l a t i n g
t o speedy t r i a l g u a r a n t e e s w e should r e v e r s e h i s c o n v i c t i o n .

           The      defendant          alleges        that      unnecessary            delay     has

deprived          him      of     his      right        to      a    speedy           trial,     and

s p e c i f i c a l l y names t h i s C o u r t a s t h e p r i m a r y m a l i n g e r e r       in
t h e r e s o l u t i o n of    h i s f i r s t appeal.              Cardwell claims t h a t

t h e 174 d a y s we u s e d t o d e c i d e t h e c a s e was u n r e a s o n a b l e and
t h a t h i s c o n v i c t i o n s h o u l d be r e v e r s e d .     W cannot agree.
                                                                        e
           Once      again       defendant's           assignment           of       error    hinges
upon a f i n d i n g t h a t t h e r e was no new t r i a l g r a n t e d by u s i n
t h e previous Cardwell opinion.                          For       the reasons discussed
a b o v e , w e f i n d t h a t w e g r a n t e d a new t r i a l by t h e l a n g u a g e
o f t h e o p i n i o n , i f n o t by t h e r e m i t t i t u r o r d e r .           This being
the     case,     Cardwell        is      in    error     when     he    argues       that      the

c r u c i a l t i m e f r a m e b e g a n upon h i s a r r e s t .          W e adopted t h e

p o s i t i o n i n S t a t e v . S a n d e r s ( 1 9 7 3 ) , 1 6 3 Mont. 209, 516 P.2d
372,     that,      in   cases       of        retrial,     it    is    the     time      of    the
r e m i t t i t u r which    is c o n t r o l l i n g i n d e t e r m i n i n g d e f e n d a n t ' s

r e l a t i v e speedy t r i a l r i g h t s .
           In t h i s case,        t h e t i m e e l a p s e d between t h i s C o u r t ' s
remittitur        and       defendant's          second      trial      was     thirty-three
days.      W e do n o t       find t h i s period offensive t o Cardwell's
constitutional guarantees or prejudicial                                    t o h i s cause.

Compare S t a t e v. H a r v e y , s u p r a .
          W affirm.
           e




W concur:
 e